               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF NEW YORK


YUL B-V,

                           Plaintiff,
             v.                                       Civil Action No.
                                                      3:19-CV-0017 (DEP)

ANDREW SAUL, Commissioner
of Social Security, 1

                           Defendant.


APPEARANCES:                                   OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                       PETER A. GORTON, ESQ.
P.O. Box 89
Endicott, NY 13760

FOR DEFENDANT

HON. GRANT C. JAQUITH                          TIMOTHY A. RAZEL, ESQ.
United States Attorney for the                 Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198


1
       Plaintiff=s complaint named Nancy A. Berryhill, as the Acting Commissioner of
Social Security, as the defendant. On June 4, 2019, Andrew Saul took office as Social
Security Commissioner. He has therefore been substituted as the named defendant in
this matter pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure, and no
further action is required in order to effectuate this change. See 42 U.S.C. ' 405(g).
DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are cross-

motions for judgment on the pleadings. 2 Oral argument was conducted in

connection with those motions on March 5, 2020, during a telephone

conference held on the record. At the close of argument, I issued a bench

decision in which, after applying the requisite deferential review standard, I

found that the Commissioner=s determination did not result from the

application of proper legal principles and is not supported by substantial

evidence, providing further detail regarding my reasoning and addressing

the specific issues raised by the plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby



2       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      ORDERED, as follows:

      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Commissioner,

without a directed finding of disability, for further proceedings consistent

with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      March 10, 2020
            Syracuse, NY




                                       3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------------------x
YUL B.-V.,

                             Plaintiff,
vs.                           3:19-CV-17

NANCY A. BERRYHILL, COMMISSIONER OF
SOCIAL SECURITY,

                            Defendant.
--------------------------------------------x

      Transcript of a Decision held during a
Telephone Conference on March 5, 2020, at the James

Hanley Federal Building, 100 South Clinton Street,

Syracuse, New York, the HONORABLE DAVID E. PEEBLES,
United States Magistrate Judge, Presiding.

                     A P P E A R A N C E S

                        (By Telephone)
For Plaintiff:       LACHMAN, GORTON LAW FIRM
                     Attorneys at Law
                     1500 East Main Street
                     Endicott, New York 13761-0089
                       BY: PETER A. GORTON, ESQ.

For Defendant:       SOCIAL SECURITY ADMINISTRATION
                     Office of the General Counsel
                     Region II
                     26 Federal Plaza - Room 3904
                     New York, New York 10278
                       BY: TIMOTHY A. RAZEL, ESQ.


                Jodi L. Hibbard, RPR, CSR, CRR
             Official United States Court Reporter
                    100 South Clinton Street
                 Syracuse, New York 13261-7367
                         (315) 234-8547
                                                                  11


1                     (In Chambers, Counsel present by telephone.)
2               THE COURT:   I have before me a request for judicial

3    review of an adverse determination by the Commissioner of

4    Social Security pursuant to 42 United States Code Sections
5    405(g) and 1383(c)(3).

6               The background is as follows:   Plaintiff was born

7    in February of 1968, he is currently 52 years of age; he was
8    50 years old at the time of the hearing in this matter and 45

9    at the time of the alleged onset of his disability in July of
10   2013.   Plaintiff lives in Endicott.   He apparently moved from

11   New York City to the Binghamton, New York area at some point

12   in the not-too-distant past.    He lives in a second floor
13   apartment.    The evidence is equivocal, at one point it states

14   that he lives with a roommate, but he reported that he lived

15   alone in September 2015.    He is six foot tall and weighs
16   approximately 158 pounds.    Plaintiff has five children.    In

17   February of 2016 they ranged in ages from 7 to 17; all reside
18   in the New York City area.    Plaintiff has an eighth grade

19   education.    While in school he was in special education

20   classes.   He did not achieve a GED.   Plaintiff has a driver's
21   license but no vehicle.

22              Plaintiff stopped working in or about October of

23   2011 due to a nonwork injury that's described at 295 and 342.
24   He was a victim of an alleged police brutality incident.

25   From 1995 to 2009, plaintiff worked as an installer of trash



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                    12


1    compactor equipment.    From 2009 to 2011, he worked as a
2    welder.

3                Plaintiff has both physical and mental impairments.

4    Physically, he suffered from a motor vehicle accident and an
5    assault resulting in degenerative disk disease of the

6    cervical and lumbar area with neck and shoulder pain as well

7    as leg pain and tingling.    He also suffers from a hearing
8    disorder, hypertension, GERD, COPD, carpal tunnel syndrome,

9    and Raynaud's disease.    He treats primarily with Physician's
10   Assistant Joseph Brunt.    He also received injections from

11   Physician Assistant Bryan Burke, and he treats at Lourdes

12   Pain and Wellness with Nurse Practitioner Emily Crouse.        He
13   has had injections with reportedly good results.      At one

14   point he stated he had 75 percent relief up to two and a half

15   to three months after the injections, that's at 702.     He at
16   another point stated he had 80 to 100 percent relief for up

17   to three to six weeks, that's at page 703.    Plaintiff uses a
18   cane to ambulate although it is not prescribed by a medical

19   provider.    Plaintiff has not undergone physical therapy or

20   any chiropractic intervention.
21               I note that there is one mistake in the

22   administrative law judge's decision.   At page 26, ALJ Ramos

23   states that the diagnosis of herniated disk of the cervical
24   and lumbar spine as noted by plaintiff's -- claimant's

25   treating nurse practitioner and treating physician assistant



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 13


1    are not confirmed by acceptable medical sources or reflected
2    in laboratory studies.   When I reviewed the medical records,

3    I came across magnetic resonance imaging testing that was

4    performed on March 9, 2012 at page 367, which clearly
5    indicates a central disk herniation at L4-5 and another at

6    L5-S1.

7             Mentally, plaintiff suffers from post-traumatic
8    stress disorder, depressive disorder, bipolar disorder, ADHD,

9    alcohol use, polysubstance use and abuse disorder in
10   remission, and opiate use disorder, also in remission.    He

11   also suffers from panic disorder and adjustment disorder.

12   Plaintiff was hospitalized from January 13 to 14, 2015,
13   that's at 505-06, apparently as a result of taking double and

14   triple his medications at the time which was Wellbutrin.      He

15   was assessed a Global Assessment of Functioning or GAF score
16   of 50 on admission and 60 upon discharge.    He was also an

17   inpatient at New Horizons from August 18, 2014 to
18   September 2, 2014, that's at 512 and 513, to address his

19   addictions.   He suffered a relapse and was placed into a

20   program at the Addiction Center of Broome County.   At page
21   576, a GAF score of 55 was assessed.   According to plaintiff,

22   he has not taken any drugs or alcohol since 2015, that's at

23   page 82 of the transcript.   He attends Alcoholics Anonymous
24   meetings approximately two times per week.

25            In terms of medications, plaintiff has had many



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                 14


1    over time, including hydroxyzine, ibuprofen, Prazosin for his
2    night tremors, Quetiapine for depression, sertraline for mood

3    swings, Zoloft, Latuda, he claims to be on the highest dose

4    of Latuda, Wellbutrin, Vistaril, and Seroquel.
5             In terms of daily living, plaintiff is able to

6    dress himself, groom, cook, clean, shop, do laundry, watch

7    television, radio, he socializes, he does landscaping, he
8    works with his hands, he bikes, and he swims.    Plaintiff is a

9    heavy smoker, has smoked for 30 years, that's at 580, 585,
10   760 of the administrative transcript.   It was reported he

11   smokes between one half and one pack of cigarettes per day.

12   That's at 82, 508, and 760 of the administrative transcript.
13   Plaintiff has been convicted, including 1989, for drug sale

14   where he was sentenced to incarceration, and for assaulting a

15   girlfriend in July of 2014 where he received 30 days of
16   incarceration and five years probation and an order of

17   protection was issued.
18            Procedurally, plaintiff applied for Title II and

19   Title XVI benefits on August 3, 2015, alleging a disability

20   onset date of July 24, 2013.   In his function report, he
21   claims disability based on anxiety, depression, OCD, PTSD,

22   post-acute withdrawal, and memory loss, that's at 233.    I

23   note that there is a -- there are prior unfavorable decisions
24   with respect to earlier applications.   There is a decision

25   from July 23, 2013, and a denial of review by the Social



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  15


1    Security Administration Appeals Council on August 22, 2014.
2                In this case, Administrative Law Judge John P.

3    Ramos held a hearing on January 4, 2018 to address the claim

4    for benefits.    ALJ Ramos issued an unfavorable decision on
5    January 31, 2018, finding plaintiff was not disabled at the

6    relevant times and therefore ineligible for the benefits

7    sought.   The Social Security Administration Appeals Council
8    denied review of that opinion on November 9, 19 -- 2018,

9    making it the final determination of the agency.
10               In his decision -- I note that I have a high regard

11   for ALJ Ramos and I found his decision to be extremely

12   thorough.    After determining that plaintiff was insured
13   through December 31, 2016, ALJ Ramos concluded -- he applied

14   the familiar five-step sequential test for determining

15   disability and concluded at step one that plaintiff had not
16   engaged in substantial gainful activity since July 24, 2013.

17               At step two, ALJ Ramos concluded that plaintiff
18   suffers from multiple severe impairments that impose more

19   than minimal limitations on his ability to perform basic work

20   functions, including degenerative disk disease of the
21   cervical and lumbar spine, depressive disorder, bipolar

22   disorder, attention-deficit/hyperactivity disorder, alcohol

23   use disorder, and opiate use disorder.   That's at page 15 of
24   the administrative transcript.    He rejected plaintiff's other

25   conditions as being severe, including a hearing disorder,



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                16


1    hypertension, GERD, COPD, carpal tunnel syndrome, Raynaud's
2    disease, stuttering, incontinence, poor circulation,

3    blackouts, headaches, traumatic brain injury/concussion, and

4    mental retardation.
5             At step three, ALJ Ramos concluded that none of

6    plaintiff's conditions met or medically equaled any of the

7    listed presumptively disabling conditions set forth in the
8    Commissioner's regulations, considering specifically Listings

9    1.02, 1.04, 1.07, 14.09, 1.00, 11.00, 14.00, 12.02, 12.03,
10   12.04, 12.06, 12.08, 12.15.

11            ALJ Ramos next surveyed the available medical

12   evidence and concluded that plaintiff is able to perform
13   the -- or meet the exertional requirements of sedentary work,

14   with limitations addressed primarily to his mental

15   conditions.
16            The ALJ concluded at step four that plaintiff is

17   not able to meet the requirements of his past relevant work
18   due to both the SVP requirements of the work and the physical

19   demands associated with them.

20            At step five, ALJ Ramos rejected the claim that
21   plaintiff has a marginal education or is illiterate,

22   concluded that plaintiff, if able to perform a full range of

23   sedentary work, the Medical Vocational Guidelines and
24   specifically Rule 201.19 would direct a finding of no

25   disability.   ALJ Ramos properly considered whether, under SSR



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                                  17


1    85-15, the additional limitations he placed in the RFC would
2    result in a loss of the job base on which the Grids were

3    predicated and concluded that there would be no loss in

4    plaintiff's ability to perform the basic mental demands of
5    unskilled work, and therefore under Grid Rule 201.19,

6    plaintiff would be deemed not disabled.

7                As you know, my task is limited.   I must determine
8    whether correct legal principles were applied and the

9    determination that resulted is supported by substantial
10   evidence.    Substantial evidence standard is a rigid one.    It

11   is described in Brault v. Social Security Administration, 683

12   F.3d 443, by the Second Circuit as being even more demanding
13   than the clearly erroneous standard.   Substantial evidence of

14   course is defined to mean such relevant evidence as a

15   reasonable mind might accept as adequate to support a
16   conclusion.    In Brault, the Second Circuit noted that the

17   standard means once an ALJ finds facts, they can be rejected
18   only if a reasonable fact finder would have to conclude

19   otherwise.

20               In this case, plaintiff has raised three arguments
21   but really the third depends on the first and second.

22   Plaintiff contends that in light of the fact that plaintiff

23   was 27 days away from 50 years of age or meeting the
24   closely-approaching advanced age category under the Grids,

25   the higher age category should have been applied.



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                                 18


1                Secondly, he challenges the RFC finding and
2    specifically the failure to include any workplace and

3    attendance limitations based on the medical evidence.

4                The third, of course, is that he failed to consult
5    with a vocational expert and that would depend on the

6    additional limitations associated with work pace and

7    attendance that should have been included, according to
8    plaintiff, in the residual functional capacity.

9                I address the Grids issue first.   Under 20 C.F.R.
10   Section 404.1563, which addresses the age as a vocational

11   factor, it is noted in relevant part, "We will not apply the

12   age categories mechanically in a borderline situation.      If
13   you are within a few days to a few months of reaching an

14   older age category, and using the older age category would

15   result in a determination or decision that you are disabled,
16   we will consider whether to use the older age category after

17   evaluating the overall impact of all the factors of your
18   case."   Unfortunately the regulations do not articulate

19   specifically what factors are relevant and should be

20   considered.
21               The Commissioner concedes that this is a borderline

22   case, and that it matters because if the higher age category

23   was used in a Grid analysis, a finding of disability would be
24   directed.    I do know that the Program Operations Manual

25   System, or POMS, does indicate certain factors that an



                  JODI L. HIBBARD, RPR, CRR, CSR
                          (315) 234-8547
                                                              19


1    administrative law judge should consider, proximity to next
2    older age category, proximity to the next lower education

3    category, any vocational disorder from past relevant work

4    history not considered already in determining the proper Grid
5    Rule, and any nonexertional limitations not already

6    considered.   I agree with the Commissioner that the -- that

7    this is a borderline case under Battaglia v. Commissioner of
8    Social Security, 2019 WL 3764660 from the Western District of

9    New York 2019, and Polyak v. Berryhill, 2018 WL 6418298, it
10   is a decision from the Western District of New York also from

11   2018.

12            I also agree with the Commissioner that the Western
13   District's decision from Judge Wolford in the Western

14   District of New York is distinguishable.   It is clear that in

15   that case, the administrative law judge did not address the
16   issue of the age categories and the court found that that was

17   error.
18            I also agree with the Commissioner that the matter

19   is addressed to the sound discretion of the administrative

20   law judge, and -- but I don't agree that it is not subject to
21   any judicial review if the resulting decision is based on

22   erroneous conclusions or indefensible conclusions.

23            In this case, it's clear, as plaintiff has argued,
24   that very heavily factored by the administrative law judge

25   was the claim that plaintiff, plaintiff's condition would



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                               20


1    improve, and I didn't find any medical evidence in the record
2    to support that conclusion.    I don't know if the

3    administrative law judge would have arrived at the same

4    decision if he did not believe that there was going to be
5    improvement, but I think that the -- that does infect the

6    decision of whether or not to apply the next higher age

7    category, so I find error in that regard.
8             The second issue is work pace and absenteeism.

9    Nurse Practitioner Crouse at 793-794 found that plaintiff
10   would be off task more than 33 percent of the time and absent

11   more than four times per month.    Physician's Assistant Brunt

12   made similar findings at 795 to 796.   Dr. Togias, plaintiff's
13   psychiatrist, opined that plaintiff would be off task more

14   than 33 percent of the time and absent at least three times

15   per month at 798-799.    Dr. Slowik, the consultative examiner,
16   at 582 concluded that plaintiff's ability to maintain a

17   schedule was moderately to markedly impaired.   Dr. Kamin at
18   121 found moderate limitations in the plaintiff's ability to

19   maintain a schedule.    I note in that regard that when he went

20   through his findings of fact, page 116, which he incorporates
21   by reference on 122, Dr. Kamin misstates the opinion of

22   Dr. Slowik.   He states that she said that, able to follow and

23   understand simple directions and instructions, perform simple
24   tasks, maintain a regular schedule, perform complex tasks

25   independently, make appropriate decisions and deal with



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                               21


1    stress are moderately limited when in fact, when dealing with
2    the schedule issue, Dr. Slowik at page 582 actually stated

3    that claimant's ability to maintain a regular schedule was

4    moderately to markedly impaired.
5             I do note that the ALJ did address this issue at

6    page 30 and also at pages 36 to 37 of his decision, but I

7    didn't find any contrary opinion.   The closest thing to a
8    contrary opinion would be Dr. Kamin's, and Dr. Kamin's is

9    infected for two reasons.   First of all, it doesn't afford
10   meaningful judicial review because he makes only a conclusory

11   statement without -- that plaintiff can perform unskilled

12   light work without any explanation and narrative as to the
13   specific abilities, functional abilities of the plaintiff as

14   required and as would be helpful to permit judicial review.

15   The case law is very clear that when there is uncontradicted
16   medical opinions, they can be overcome only if there is -- if

17   the evidence to the contrary is overwhelmingly compelling,
18   which I did not find.

19            I also found that the administrative law judge's

20   stated reasonings for rejecting the opinions of Dr. Slowik,
21   who examined the plaintiff, and Dr. Togias, who is his

22   treating physician, are not supported.   I agree with

23   plaintiff that the statement that plaintiff, there's no
24   evidence that plaintiff was not able to make his doctor's

25   appointment is belied by the record which is replete with



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
                                                               22


1    references to no-shows.
2             When it comes to activities of daily living, that's

3    always, it's always difficult to translate what a plaintiff

4    is able to do in his or her daily life with working eight
5    hours per day, five days per week on a sustained basis.   And

6    I didn't find anything in the activities of daily living that

7    would suggest to me that plaintiff is capable of performing
8    and maintaining a regular schedule.

9             So the errors at point one and point two clearly
10   infect the point three step five determination of no

11   disability and so I find that the matter needs to be vacated

12   and remanded.   I don't find persuasive evidence of
13   disability, quite frankly this was a very close case and I

14   wrestled with it quite a bit, and so I think this is

15   something that should be remanded without a directed finding
16   of disability so that the matter can be reconsidered,

17   including the 27-day issue and the residual functional
18   capacity, and specifically, the ability of plaintiff to

19   maintain a regular schedule and remain on task.

20            Thank you both for excellent presentations, I
21   enjoyed working with you.   Have a great day.

22            MR. RAZEL:    Thank you, your Honor.

23            MR. GORTON:    Thank you, your Honor.
24                   (Proceedings Adjourned, 11:39 a.m.)

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
1                  CERTIFICATE OF OFFICIAL REPORTER
2

3

4        I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5    Official Realtime Court Reporter, in and for the

6    United States District Court for the Northern

7    District of New York, DO HEREBY CERTIFY that
8    pursuant to Section 753, Title 28, United States

9    Code, that the foregoing is a true and correct
10   transcript of the stenographically reported

11   proceedings held in the above-entitled matter and

12   that the transcript page format is in conformance
13   with the regulations of the Judicial Conference of

14   the United States.

15
16                        Dated this 5th day of March, 2020.

17
18

19                                /S/ JODI L. HIBBARD

20                                JODI L. HIBBARD, RPR, CRR, CSR
                                  Official U.S. Court Reporter
21

22

23
24

25



               JODI L. HIBBARD, RPR, CRR, CSR
                       (315) 234-8547
